IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 96-50376
                             Summary Calendar
                          _____________________



GARY G. WRIGHT,

                                                    Plaintiff-Appellant,


                                 versus

K. C. LOVE, Doctor,
Boyd Unit,

                                                    Defendant-Appellee.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                       USDC No. W-95-CV-79
_________________________________________________________________

                         October 25, 1996
Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*


      Gary Gene Wright, # 612278, appeals from the district court’s

order dismissing his civil rights actions as frivolous pursuant to

28   U.S.C.   §   1915(e)(2)(B)(i).   He   argues   that   Dr.   Love   was

deliberately indifferent to his serious medical needs in violation

of the Eighth Amendment.     We have reviewed the record and Wright’s

      *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
brief and affirm the district court’s dismissal for essentially the

reasons adopted by the district court.        Wright v. Love, No.

W-95-CV-79 (W.D. Tex. Apr. 24, 1996).    We do not address Wright’s

retaliation claim because it does not rise to the level of plain

error.   See Robertson v. Plano City of Tex., 70 F.3d 21, 23 (5th

Cir. 1995).

     Wright presents no legal points arguable on their merits, and

the appeal is frivolous.    See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983). Because the appeal is frivolous, it is DISMISSED.

See 5th Cir. Rule 42.2.    We previously warned Wright in Wright v.

Carpenter, No. 95-10951 (5th Cir. Apr. 12, 1996), that further

prosecution of frivolous matters in this court would invite the

imposition of sanctions and cautioned him to review any pending

appeals to ensure that they did not raise frivolous arguments.

Wright has not heeded this warning.    Accordingly, Wright is barred

from filing any pro se, in forma pauperis civil appeal in this

court, or any pro se, in forma pauperis, initial civil pleading in

any court that is subject to this court’s jurisdiction, without the

advance written permission of a judge of the forum court; the clerk

of this court and the clerks of all federal district courts in this

circuit are directed to return to Wright, unfiled, any attempted

submission inconsistent with this bar.

                                APPEAL DISMISSED; SANCTION IMPOSED.




                                 -2-
-3-